 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of December 30th,
2013, is by and among UCP Holdings, Inc., a Nevada corporation (“UCP”), Kapital
Yonetim Hizmet Ve Gayrimenkul Yatirim Sanayi Ticaret Ltd. Sirketi, a Turkish
limited liability company (“Kapital”), and the shareholder of Kapital identified
on Annex A hereto (the “Shareholder”). Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively, as the “Parties.”
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings ascribed to them in Annex B hereto.

 

BACKGROUND

 

Kapital has 4,000,000,000 common shares (the “Kapital Stock”) outstanding,
2,040,000,000 of which the Shareholder holds and has agreed to sell subject to
the terms and conditions of this Agreement, which constitutes 51% of the issued
and outstanding capital stock of Kapital. The Shareholder has agreed to transfer
these 2,040,000,000 shares ofKapital Stock in exchange for an aggregate of
36,500,000 newly issued shares of the Common Stock, par value $0.0001 per share,
of UCP (the “UCP Stock”), which will constitute approximately 48% of the issued
and outstanding capital stock of UCP as of and immediately after the Closing.The
number of shares of UCP Stock to be received by the Shareholder is listed
opposite the Shareholder’s name on Annex A and is referred to herein as the
“Shares.”

 

The Board of Directors of each of UCP and Kapital has determined that it is
desirable to effect this share exchange.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

ARTICLE I
Exchange of Shares

 

1.1.          Exchange by the Shareholder. At the Closing, the Shareholder shall
sell, transfer, convey, assign and deliver to UCP their Kapital Stock in the
amounts set forth on Annex A free and clear of all Liens in exchange for the UCP
Stock listed on Annex A opposite the Shareholder’s name.

 

1.2.          Closing. The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place at the offices of
Kapital commencing at 9:00 a.m. local time on the second business day following
the satisfaction or waiver of all conditions to the obligations of the Parties
to consummate the Transactions (other than conditions with respect to actions
that the respective parties will take at Closing),or such other date and time as
the Parties may mutually determine (the “Closing Date”).

 

-1-

 

 

ARTICLE II
Representations and Warranties of Shareholder

 

The Shareholder hereby represent and warrant to UCP as follows:

 

2.1.          Good Title. The Shareholder are the record and beneficial owners,
and have and shall transfer at the Closing good and marketable title to
theirKapital Stock shown as owned of record by Shareholder on Annex A hereto,
with the right and authority to sell and deliver such Kapital Stock. Upon
delivery of any certificate or certificates duly assigned, representing the same
as herein contemplated and/or upon registering of UCP as the new owner of such
Kapital Stock, UCP will receive good title to such Kapital Stock, free and clear
of all Liens.

 

2.2.          Pre-emptive Rights. The Shareholder have no pre-emptive rights or
any other rights to acquire any Kapital Stock that have not been waived or
exercised.

 

2.3.          Residency. The Shareholder areindividuals resident in Turkey.

 

2.4.          Power and Authority. The Shareholder have the legal power and
authority to execute and deliver this Agreement and to perform their obligations
hereunder. All acts required to be taken by the Shareholder to enter into this
Agreement and to carry out the Transactions have been properly taken. This
Agreement constitutes a legal, valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with the terms hereof.

 

2.5.          No Conflicts. The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of their obligations
hereunder in accordance with the terms hereof: (a) will not require the consent
of any third party or Governmental Entity under any Laws; (b) will not violate
any Laws applicable to the Shareholder and (c) will not violate or breach any
contractual obligation to which the Shareholder are a party.

 

2.6.          Litigation. There is no pending proceeding against such
Shareholder that involves the Shares or that challenges, or may have the effect
of preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement and, to the knowledge of the
Shareholder, no such proceeding has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such proceeding.

 

2.7.          No Finder’s Fee. The Shareholder have not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions.

 

2.8.          Purchase Entirely for Own Account. The UCP Stock proposed to be
acquired by the Shareholder hereunder will be acquired for investment for its
own account, and not with a view to the resale or distribution of any part
thereof, and the Shareholder have no present intention of selling or otherwise
distributing the UCP Stock, except in compliance with applicable securities
laws.

  

-2-

 

  

2.9.          Available Information. The Shareholder have such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in UCP and has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the UCP Stock.

 

2.10.         Non-Registration. The Shareholder understand that the UCP Stock
has not been registered under the Securities Act and, if issued in accordance
with the provisions of this Agreement, will be issued by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Shareholder’ representations as expressed herein. The
non-registration shall have no prejudice with respect to any rights, interests,
benefits and entitlements attached to the UCP Stock in accordance with UCP’s
charter documents or the laws of its jurisdiction of incorporation.

 

2.11.         Restricted Securities. The Shareholder understand that the UCP
Stock is characterized as “restricted securities” under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Shareholder
pursuant hereto, the UCP Stock would be acquired in a transaction not involving
a public offering. The Shareholder further acknowledge that if the UCP Stock is
issued to the Shareholder in accordance with the provisions of this Agreement,
such UCP Stock may not be resold without registration under the Securities Act
or the existence of an exemption therefrom. The Shareholder represent that they
are familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

 

2.12.         Accredited Investor. The Shareholder are “accredited investors”
within the meaning of Rule 501 under the Securities Act and the Shareholder were
not organized for the specific purpose of acquiring the UCP Stock.

 

2.13.         Regulation S. No offer to enter into this Agreement has been made
by UCP to the Shareholder in the United States. Neither the Shareholder nor any
of their respective affiliate or any person acting on their behalf or on behalf
of any such affiliate, has engaged or will engage in any activity undertaken for
the purpose of, or that reasonably could be expected to have the effect of,
conditioning the markets in the United States for the UCP Stock, including, but
not limited to, effecting any sale or short sale of securities, prior to the
expiration of any restricted period contained in Regulation S promulgated under
the Securities Act (any such activity being defined herein as a “Directed
Selling Effort”). To the best knowledge of the Shareholder, this Agreement and
the transactions contemplated herein are not part of a plan or scheme to evade
the registration provisions of the Securities Act, and the UCP Stock is being
acquired for investment purposes by the Shareholder. The Shareholder agree that
all offers and sales of the UCP Stock from the date hereof and through the
expiration of any restricted period set forth in Rule 903 of Regulation S (as
the same may be amended from time to time hereafter) shall not be made to U.S.
Persons (within the meaning of Regulation S) or for the account or benefit of
U.S. Persons and shall otherwise be made in compliance with the provisions of
Regulation S and any other applicable provisions of the Securities Act. Neither
the Shareholder or any of their representatives has conducted any Directed
Selling Effort as that term is used and defined in Rule 902 of Regulation S and
neither of them nor any of their respective representatives will engage in any
such Directed Selling Effort within the United States through the expiration of
any restricted period set forth in Rule 903 of Regulation S.

  

-3-

 

  

2.14.         Legends. It is understood that the UCP Stock will bear the
following legend or one that is substantially similar to the following legend:

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 

Additionally, the UCP Stock will bear any legend required by the “blue sky” laws
of any state to the extent such laws are applicable to the securities
represented by the certificate so legended.

 

2.15.         Opinion. The Shareholder shall not transfer any or all of the UCP
Stock pursuant to Regulation S or absent an effective registration statement
under the Securities Act and applicable state securities law covering the
disposition of Shareholder’s UCP Stock, without first providing UCP with an
opinion of counsel (which counsel and opinion are reasonably satisfactory to
UCP) to the effect that such transfer will be made in compliance with Regulation
S or will be exempt from the registration and the prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable U.S. state securities laws.

 

2.16.         Consent. Shareholder understand and acknowledge that UCP may
refuse to transfer the UCP Stock, unless Shareholder comply with this Section
2.17 and any other restrictions on transferability set forth in Annexes C and D.
The Shareholder consent to UCP making a notation on its records or giving
instructions to any transfer agent of UCP’s common stock in order to implement
the restrictions on transfer or transfer upon conversion of the UCP Stock.

 

2.17.         Disclosure. This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of the Shareholder in connection with the transactions contemplated
by this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

ARTICLE III
Representations and Warranties of Kapital

 

Subject to the exceptions set forth in the Kapital Disclosure Letter (regardless
of whether or not the Kapital Disclosure Letter is referenced below with respect
to any particular representation or warranty), Kapitalrepresents and warrants as
follows to UCP.

 

-4-

 

 

3.1.          Organization, Standing and Power. Kapital is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has the corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on Kapital, a material adverse effect
on the ability of Kapitalto perform its obligations under this Agreement or on
the ability of Kapitalto consummate the Transactions (a “Kapital Material
Adverse Effect”). Kapitalis duly qualified to do business in each jurisdiction
where the nature of its business or its ownership or leasing of its properties
make such qualification necessary except where the failure to so qualify would
not reasonably be expected to have a Kapital Material Adverse Effect. Kapital
has delivered to UCP true and complete copies of the Kapital Constituent
Instruments, and the comparable charter, organizational documents and other
constituent instruments of each of its subsidiaries, in each case as amended
through the date of this Agreement.

 

3.2.          Kapital Subsidiaries; Equity Interests.

 

(a)          Except as set forth on Schedule 3.2, Kapital does not as of the
date of this Agreement own, directly or indirectly, any capital stock or other
securities of, or have any beneficial ownership interest in, or hold any equity
or similar interest, or have any investment in any corporation, limited
liability company, partnership, limited partnership, joint venture or other
company, person or other entity.

 

3.3           Capital Structure. The issued and outstanding capital stock of
Kapital consists of 1,220,842,287common shares. Except as set forth above, no
shares of capital stock or other voting securities of Kapital are issued,
reserved for issuance or outstanding. Kapital is the sole record and beneficial
owner of all of the issued and outstanding capital stock of each of its
subsidiaries.All outstanding shares of the capital stock of Kapital and each of
its subsidiaries are validly issued, fully paid and nonassessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of the applicable corporate laws of Turkey, the Kapital
Constituent Instruments or any Contract to which Kapital is a party or otherwise
bound. There are not any bonds, debentures, notes or other indebtedness of
Kapitalor any of its subsidiaries having the right to vote (or convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which holders of Kapital Stock or the capital stock of any of its subsidiaries
may vote (“Voting Kapital Debt”). As of the date of this Agreement, there are
not any options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
Kapitalor any of its subsidiaries is a party or by which any of them is bound
(a) obligating Kapitalor any of its subsidiaries to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, Kapitalor
any of its subsidiaries or any Voting Kapital Debt, (b) obligating Kapitalor any
of its subsidiaries to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (c) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of Kapital or of any of its subsidiaries. As of the date of
this Agreement, there are not any outstanding contractual obligations of Kapital
to repurchase, redeem or otherwise acquire any shares of capital stock of
Kapital.

  

-5-

 

  

3.4.          Authority; Execution and Delivery; Enforceability. Kapitalhas all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions. The execution and delivery by Kapitalof this
Agreement and the consummation by Kapitalof the Transactions have been duly
authorized and approved by the Board of Directors of Kapitaland no other
corporate proceedings on the part of Kapitalare necessary to authorize this
Agreement and the Transactions. When executed and delivered, this Agreement will
be enforceable against Kapitalin accordance with its terms.

 

3.5.          No Conflicts; Consents.

  

(a)          The execution and delivery by Kapitalof this Agreement does not,
and the consummation of the Transactions and compliance with the terms hereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of Kapitalunder, any provision of (i) the Kapital
Constituent Instruments or the comparable charter or organizational documents of
any of its subsidiaries, (ii) any Contract to which Kapitalis a party or by
which any of its properties or assets is bound or (iii) subject to the filings
and other matters referred to in Section 3.5(b), any material judgment, order or
decree or material Law applicable to Kapitalor its properties or assets,
including without limitation, the Kapital Stock, other than, in the case of
clauses (ii) and (iii) above, any such items that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Kapital
Material Adverse Effect.

 

(b)          Except as set forth in the Kapital Disclosure Letter and for
required filings with the SEC and applicable “Blue Sky” or state securities
commissions, no Consent of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to Kapitalin connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.

 

3.6.          Taxes.

  

(a)          Kapitalhas timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Kapital Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Kapital Material Adverse Effect. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of Kapitalknow of no basis for any such claim.



 

-6-

 

 

(b)          The Kapital Financial Statements reflect an adequate reserve for
all Taxes payable by Kapital(in addition to any reserve for deferred Taxes to
reflect timing differences between book and Tax items) for all Taxable periods
and portions thereof through the date of such financial statements. No
deficiency with respect to any Taxes has been proposed, asserted or assessed
against Kapitalor any of its subsidiaries, and no requests for waivers of the
time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Kapital Material Adverse Effect.

 

3.7.          Benefit Plans.

  

(a)          Except as set forth in the Kapital Disclosure Letter, Kapitaldoes
not have or maintain any collective bargaining agreement or any bonus, pension,
profit sharing, deferred compensation, incentive compensation, stock ownership,
stock purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of Kapital(collectively,
“Kapital Benefit Plans”). As of the date of this Agreement there are not any
severance or termination agreements or arrangements between Kapitaland any
current or former employee, officer or director of Kapital, nor doesKapitalhave
any general severance plan or policy.

 

(b)          Since December 31, 2012, there has not been any adoption or
amendment in any material respect by Kapitalof any Kapital Benefit Plan.

 

(c)          Neither the consummation of the transactions contemplated hereby
alone, nor in combination with another event, with respect to each director,
officer, employee and consultant of Kapital, will result in (a) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from Kapital, (b) any increase in the amount of
compensation or benefits payable to any such individual or (c) any acceleration
of the vesting or timing of payment of compensation payable to any such
individual. No agreement, arrangement or other contract of Kapitalprovides
benefits or payments contingent upon, triggered by, or increased as a result of
a change in the ownership or effective control of Kapital.

 

3.8.          Litigation. There is no Action against or affecting Kapitalor any
of its properties which (a) adversely affects or challenges the legality,
validity or enforceability of any of this Agreement or the Shares or (b) could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Kapital Material Adverse Effect. Neither
Kapital, nor any director or officer thereof (in his or her capacity as such),
is or has been the subject of any Action involving a claim or violation of or
liability under central or provincial securities laws or a claim of breach of
fiduciary duty.

  

-7-

 

 

 

3.9.          Compliance with Applicable Laws. Except as would not have a
Kapital Material Adverse Effect, the business and operations of Kapitalhas been
and is being conducted in accordance with all applicable foreign, federal, state
and local laws, rules and regulations and all applicable orders, injunctions,
decrees, writs, judgments, determinations and awards of all courts and
governmental agencies and instrumentalities. Except as would not have a Kapital
Material Adverse Effect, Kapitalis not, and is not alleged to be, in violation
of, or (with or without notice or lapse of time or both) in default under, or in
breach of, any term or provision of the Kapital Companies’ charter documents or
of any indenture, loan or credit agreement, note, deed of trust, mortgage,
security agreement or other material agreement, lease, license or other
instrument, commitment, obligation or arrangement to which Kapitalis a party or
by which Kapital’s properties, assets or rights are bound or affected. To the
best knowledge of Kapital, no other party to any material contract, agreement,
lease, license, commitment, instrument or other obligation to which Kapitalis a
party are (with or without notice or lapse of time or both) in default
thereunder or in breach of any term thereof. Kapitalis not subject to any
obligation or restriction of any kind or character, nor are there, to the
knowledge of Kapital, any event or circumstance relating to Kapitalthat
materially and adversely affects in any way its business, properties, assets or
prospects or that would prevent or make burdensome their performance of or
compliance with all or any part of this Agreement or the consummation of the
transactions contemplated hereby or thereby. This Section 3.9 does not relate to
matters with respect to Taxes, which are the subject of Section 3.6.

 

3.10.         Brokers; Schedule of Fees and Expenses. Except as disclosed in the
Kapital Disclosure Letter, no broker, investment banker, financial advisor or
other person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Kapital.

 

3.11.         Contracts. Except as disclosed in the Kapital Disclosure Letter,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of
Kapitaltaken as a whole. Kapitalis not in violation of or in default under (nor
does there exist any condition which upon the passage of time or the giving of
notice would cause such a violation of or default under) any Contract to which
it is a party or by which it or any of its properties or assets are bound,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Kapital Material Adverse
Effect.

 

3.12.         Title to Properties. Except as set forth in the Kapital Disclosure
Letter, Kapitaldoes not own any real property. Kapitalhas sufficient title to,
or valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses. All such assets and properties, other than assets and
properties in which Kapitalhas leasehold interests, are free and clear of all
Liens, except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of Kapitalto conduct business as currently conducted.

 

3.13.         Intellectual Property. Kapitalowns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of the business of Kapitaltaken as a whole. The Kapital
Disclosure Letter sets forth a description of all Intellectual Property Rights
which are material to the conduct of the businesses of Kapitaltaken as a whole.
There are no claims pending or, to the knowledge of any of Kapital, threatened
that Kapitalis infringing or otherwise adversely affecting the rights of any
person with regard to any Intellectual Property Right. To the best knowledge of
Kapital, no person is infringing the rights of Kapitalwith respect to any
Intellectual Property Right.

  

3.14.         Labor Matters. There are no collective bargaining or other labor
union agreements to which any of Kapitalis a party or by which it is bound. No
material labor dispute exists or, to the best knowledge of Kapital, is imminent
with respect to any of the employees of Kapital.

  

-8-

 

  

3.15.         Financial Statements. Kapital has delivered to UCP its unaudited
financial statements for the fiscal years ended December 31, 2012 and 2011 and
its unaudited financial statements for the six months ended June 30, 2013
(collectively, the “Kapital Financial Statements”). The Kapital Financial
Statements have been prepared in accordance with [generally accepted accounting
principles] applied on a consistent basis throughout the periods indicated. The
Kapital Financial Statements fairly present in all material respects the
financial condition and operating results of Kapital, as of the dates, and for
the periods, indicated therein. Kapital does not have any material liabilities
or obligations, contingent or otherwise, other than (a) liabilities incurred in
the ordinary course of business subsequent to June 30, 2013, and (b) obligations
under contracts and commitments incurred in the ordinary course of business and
not required under generally accepted accounting principles to be reflected in
the Kapital Financial Statements, which, in both cases, individually and in the
aggregate, would not be reasonably expected to result in a Kapital Material
Adverse Effect.

 

3.16.         Insurance. Except as set forth in the Kapital Disclosure Letter,
Kapitalare insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts as are prudent and customary in the
businesses in which Kapitalis engaged and in the geographic areas where it
engages in such businesses. Kapitalhas no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business on terms consistent with market for Kapitalrespective
lines of business.

 

3.17.         Transactions with Affiliates and Employees. Except as set forth in
the Kapital Disclosure Letter, no officer, director or stockholder of any of
Kapitalor any affiliate or “associate” (as such term are defined in Rule 405 of
the SEC under the Securities Act) of any such person, have or have had, either
directly or indirectly, (1) an interest in any person which (a) furnishes or
sells services or products which are furnished or sold or are proposed to be
furnished or sold by Kapital, or (b) purchases from or sells or furnishes to, or
proposes to purchase from, sell to or furnish Kapital any goods or services; or
(2) a beneficial interest in any contract or agreement to which Kapitalis a
party or by which they may be bound or affected.

 

3.18.         Internal Accounting Controls. Kapitalmaintains a system of
internal accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Kapitalhas established disclosure controls and
procedures for its company and designed such disclosure controls and procedures
to ensure that material information relating to Kapitalis made known to the
officers by others withinKapital. The officers of Kapitalhave evaluated the
effectiveness of the Kapital Companies’ controls and procedures. Since June 30,
2013, there have been no significant changes in the Kapital Companies’ internal
controls or, to Kapital’s best knowledge, in other factors that could
significantly affect Kapital’s internal controls.

  

-9-

 

  

3.19.         Governmental Inquiries. Kapitalhas provided to UCP a copy of each
material written inspection report, questionnaire, inquiry, demand or request
for information received by Kapitalfrom any Governmental Entity, and Kapital’s
response thereto, and each material written statement, report or other document
filed by Kapitalwith any Governmental Entity.

 

3.20.         Solvency. Based on the financial condition of Kapital as of the
Closing Date (and assuming that the Closing shall have occurred), (a) Kapital’s
fair saleable value of its assets exceeds the amount that will be required to be
paid on or in respect of Kapital’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (b) Kapital’s assets do
not constitute unreasonably small capital to carry on its business for the
current fiscal year as now conducted and as proposed to be conducted including
its capital needs taking into account the particular capital requirements of the
business conducted by Kapital, and projected capital requirements and capital
availability thereof, and (c) the current cash flow of Kapital, together with
the proceeds Kapital would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid. Kapital does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt).

 

3.21.         Application of Takeover Protections. Kapital has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Kapital
Constituent Instruments or the laws of its jurisdiction of organization that is
or could become applicable to the Shareholder as a result of the Shareholder and
Kapital fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Shares and the
Shareholder’ ownership of the Shares.

 

3.22.         No Additional Agreements. Kapital does not have any agreement or
understanding with the Shareholder with respect to the Transactions other than
as specified in this Agreement.

 

3.23.         Investment Company. Kapital is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

3.24.         Disclosure. Kapitalconfirms that neither it nor any person acting
on its behalf has provided the Shareholder or their agents or counsel with any
information that it believes constitutes material, non-public information except
insofar as the existence and terms of the proposed transactions hereunder may
constitute such information and except for information that will be disclosed by
UCP under a current report on Form 8-K filed within four business days after the
Closing. Kapital understands and confirms that the Shareholder will rely on the
foregoing representations and covenants in effecting transactions in securities
of Kapital. All disclosure provided to UCP regarding Kapital, its business and
the Transactions, furnished by or on behalf of Kapital(including Kapital’s
representations and warranties set forth in this Agreement) is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

 

3.25.         Information Supplied. None of the information supplied or to be
supplied by Kapital for inclusion or incorporation by reference in the Form 8-K
filing contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.

  

-10-

 

  

3.26.         Absence of Certain Changes or Events. Except as disclosed in the
Kapital Financial Statements or in the Kapital Disclosure Letter, from June 30,
2013 to the date of this Agreement, Kapital have conducted its business only in
the ordinary course, and during such period there has not been:

 

(a)          any change in the assets, liabilities, financial condition or
operating results of Kapital, except changes in the ordinary course of business
that have not caused, in the aggregate, a Kapital Material Adverse Effect;

 

(b)          any damage, destruction or loss, whether or not covered by
insurance, that would have a Kapital Material Adverse Effect;

 

(c)          any waiver or compromise by Kapital of a valuable right or of a
material debt owed to it;

 

(d)          any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by Kapital, except in the ordinary course of business
and the satisfaction or discharge of which would not have a Kapital Material
Adverse Effect;

 

(e)          any material change to a material Contract by which Kapitalor any
of its assets is bound or subject;

 

(f)          any mortgage, pledge, transfer of a security interest in, or lien,
created by Kapital, with respect to any of its material properties or assets,
except liens for taxes not yet due or payable and liens that arise in the
ordinary course of business and do not materially impair Kapital’s ownership or
use of such property or assets;

 

(g)          any loans or guarantees made by Kapitalto or for the benefit of its
employees, officers or directors, or any members of their immediate families, or
any loans or advances to any persons, corporations, business trusts,
associations, companies, partnerships, limited liability companies, joint
ventures and other entities, governments, agencies and political subdivision
other than travel advances and other advances made in the ordinary course of its
business;

 

(h)          any alteration of Kapital’s method of accounting or the identity of
its auditors;

 

(i)          any declaration or payment of dividend or distribution of cash or
other property to the Shareholder or any purchase, redemption or agreements to
purchase or redeem any Kapital Stock;

 

(j)          any issuance, sale, disposition or encumbrance of equity securities
to any officer, director or affiliate, except pursuant to existing Kapital stock
option plans, or any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; or

  

-11-

 

 

(k)          any arrangement or commitment by Kapitalto do any of the things
described in this Section 3.26.

 

3.27.      No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Kapital, or its business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by Kapital under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by
Kapital of its Kapital Stock and which has not been publicly announced. All
debts, obligations or liabilities with respect to directors and officers of
Kapitalwill be cancelled prior to the Closing.

 

3.28.      Foreign Corrupt Practices. Neither Kapital, nor, to the Kapital’s
best knowledge, any director, officer, agent, employee or other person acting on
behalf of Kapitalhas, in the course of its actions for, or on behalf of,
Kapital(a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (b)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

3.29.      Environmental and Safety Matters. Except as set forth in the Kapital
Disclosure Letter and except as would not have a Kapital Material Adverse
Effect:

 

(a)          Kapitalhas at all time been and are in compliance with all
Environmental Laws applicable to Kapital.

 

(b)          There are no Actions pending or threatened against Kapitalalleging
the violation of any Environmental Law or environmental permit applicable to
Kapitalor alleging that Kapitalis potentially responsible parties for any
environmental site contamination.

 

(c)          Neither this Agreement nor the consummation of the transactions
contemplated by this Agreement shall impose any obligations to notify or obtain
the consent of any Governmental Entity or third parties under any Law or other
requirement relating to the environment, natural resources, or public or
employee health and safety (“Environmental Laws”) applicable to Kapital.

 

ARTICLE IV
Representations and Warranties of UCP

 

Subject to the exceptions set forth in the UCP Disclosure Letter or the SEC
Reports (regardless of whether or not the UCP Disclosure Letter or the SEC
Reportsare referenced below with respect to any particular representation or
warranty) or the SEC Reports, UCP represents and warrants as follows to the
Shareholder and Kapital.

 

-12-

 

 

4.1.          Organization, Standing and Power. UCP is duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on UCP, a material adverse effect on the ability of UCP to
perform its obligations under this Agreement or on the ability of UCP to
consummate the Transactions (a “UCP Material Adverse Effect”). UCP is duly
qualified to do business in each jurisdiction where the nature of its business
or its ownership or leasing of its properties makes such qualification necessary
and where the failure to so qualify would reasonably be expected to have a UCP
Material Adverse Effect. UCP has delivered to Kapital true and complete copies
of the UCP Charter and the UCP Bylaws.

 

4.2.          Subsidiaries; Equity Interests.Except as set forth in the UCP
Disclosure Letter or the SEC Reports, UCP does not own, directly or indirectly,
any capital stock, membership interest, partnership interest, joint venture
interest or other equity interest in any person.

 

4.3.          Capital Structure. The authorized capital stock of UCP consists of
800,000,000 shares of common stock, par value $0.0001 per share, and
200,000,000shares of preferred stock, par value $0.0001 per share. There are
39,500,000 shares of UCP’s common stock and 0 shares of UCP’spreferred stock
issued and outstanding. No shares of UCP’s common stock or preferred stock are
held by UCP in its treasury. Except as set forth in the UCP Disclosure Letter or
the SEC Reports, no other shares of capital stock or other voting securities of
UCP were issued, reserved for issuance or outstanding. All outstanding shares of
the capital stock of UCP are, and all such shares that may be issued prior to
the date hereof will be when issued, duly authorized, validly issued, fully paid
and nonassessable and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Nevada Revised Statutes,
the UCP Charter, the UCP Bylaws or any Contract to which UCP is a party or
otherwise bound. There are not any bonds, debentures, notes or other
indebtedness of UCP having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of UCP’s common stock may vote (“Voting UCP Debt”). Except as set forth
in the UCP Disclosure Letter, there are not any options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which UCP is a party or by which it
is bound (a) obligating UCP to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, UCP or any Voting UCP Debt, (b)
obligating UCP to issue, grant, extend or enter into any such option, warrant,
call, right, security, commitment, Contract, arrangement or undertaking or (c)
that give any person the right to receive any economic benefit or right similar
to or derived from the economic benefits and rights occurring to holders of the
capital stock of UCP. As of the date of this Agreement, there are not any
outstanding contractual obligations of UCP to repurchase, redeem or otherwise
acquire any shares of capital stock of UCP. Except as set forth in the UCP
Disclosure Letter, UCP is not a party to any agreement granting any
securityholder of UCP the right to cause UCP to register shares of the capital
stock or other securities of UCP held by such securityholder under the
Securities Act. The stockholder list provided to Kapital is a current
stockholder list generated by its stock transfer agent, and such list accurately
reflects all of the issued and outstanding shares of the UCP’s common stock.

  

-13-

 

  

4.4.          Authority; Execution and Delivery; Enforceability. The execution
and delivery by UCP of this Agreement and the consummation by UCP of the
Transactions have been duly authorized and approved by the Board of Directors of
UCP and no other corporate proceedings on the part of UCP are necessary to
authorize this Agreement and the Transactions. This Agreement constitutes a
legal, valid and binding obligation of UCP, enforceable against UCP in
accordance with the terms hereof.

 

4.5.          No Conflicts; Consents.

 

(a)          The execution and delivery by UCP of this Agreement does not, and
the consummation of Transactions and compliance with the terms hereof will not,
conflict with or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under, or result in the creation of any Lien upon any
of the properties or assets of UCP under, any provision of (i) the UCP Charter
or UCP Bylaws, (ii) any material Contract to which UCP is a party or by which
any of its properties or assets is bound or (iii) subject to the filings and
other matters referred to in Section 4.5(b), any material judgment, order or
decree or material Law applicable to UCP or its properties or assets, other
than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a UCP Material Adverse Effect.

 

(b)          No Consent of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to UCP in connection with the execution, delivery and performance
of this Agreement or the consummation of the Transactions, other than the
filings with the SEC and filings under state “blue sky” laws, as may be required
in connection with this Agreement and the Transactions.

 

4.6.          SEC Documents; Undisclosed Liabilities.

  

(a)          UCP has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC since September 12, 2012
pursuant to Sections 13(a), 14(a) and 15(d) of the Exchange Act (the “SEC
Reports”).

 

(b)          As of its respective filing date, each SEC Report complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Report, and
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except to the extent that information contained in any SEC
Report has been revised or superseded by a later SEC Report, none of the SEC
Reports contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The consolidated financial statements of UCP included in the SEC
Reports comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with the U.S. generally accepted
accounting principles (except, in the case of unaudited statements, as permitted
by the rules and regulations of the SEC) applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto) and
fairly present the consolidated financial position of UCP and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

  

-14-

 

 

4.7.          Absence of Certain Changes or Events. Except as set forth in the
UCP Disclosure Letter or the SEC Reports, from the date of the most recent
audited financial statements of UCP (the “UCP Financial Statements”) to the date
of this Agreement, UCP has conducted its business only in the ordinary course,
and during such period there has not been:

 

(a)          any change in the assets, liabilities, financial condition or
operating results of UCP from that reflected in the UCP Financial Statements,
except changes in the ordinary course of business that have not caused, in the
aggregate, a UCP Material Adverse Effect;

 

(b)          any damage, destruction or loss, whether or not covered by
insurance, that would have a UCP Material Adverse Effect;

 

(c)          any waiver or compromise by UCP of a valuable right or of a
material debt owed to it;

 

(d)          any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by UCP, except in the ordinary course of business and
the satisfaction or discharge of which would not have a UCP Material Adverse
Effect;

 

(e)          any material change to a material Contract by which UCP or any of
its assets is bound or subject;

 

(f)          any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;

 

(g)          any resignation or termination of employment of any officer of UCP;

 

(h)          any mortgage, pledge, transfer of a security interest in or lien
created by UCP with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and that do not materially impair UCP’s ownership or use of
such property or assets;

 

(i)          any loans or guarantees made by UCP to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

 

(j)          any declaration, setting aside or payment or other distribution in
respect of any of UCP’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by UCP;

 

(k)          any alteration of UCP’s method of accounting or the identity of its
auditors;

 

 

-15-

 

 

(l)          any issuance of equity securities to any officer, director or
affiliate, except pursuant to existing UCP stock option plans; or

 

(m)          any arrangement or commitment by UCP to do any of the things
described in this Section 4.8.

 

4.8.          Taxes.

 

(a)          Except as set forth in the UCP Disclosure Letter, UCP has timely
filed, or has caused to be timely filed on its behalf, all Tax Returns required
to be filed by it, and all such Tax Returns are true, complete and accurate,
except to the extent any failure to file, any delinquency in filing or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a UCP Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a UCP
Material Adverse Effect.

 

(b)          The UCP Financial Statements reflect an adequate reserve for all
Taxes payable by UCP (in addition to any reserve for deferred Taxes to reflect
timing differences between book and Tax items) for all Taxable periods and
portions thereof through the date of such financial statements. No deficiency
with respect to any Taxes has been proposed, asserted or assessed against UCP,
and no requests for waivers of the time to assess any such Taxes are pending,
except to the extent any such deficiency or request for waiver, individually or
in the aggregate, has not had and would not reasonably be expected to have a UCP
Material Adverse Effect.

 

(c)          There are no Liens for Taxes (other than for current Taxes not yet
due and payable) on the assets of UCP. UCP is not bound by any agreement or Lien
under which UCP could become liable for a tax liability of any person other
thanUCP.

 

4.9.          Absence of Changes in Benefit Plans. From the date of the UCP
Financial Statements to the date of this Agreement, there has not been any
adoption or amendment in any material respect by UCP of any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of UCP (collectively, “UCP Benefit Plans”). As of
the date of this Agreement, there are not any employment, consulting,
indemnification, severance or termination agreements or arrangements between UCP
and any current or former employee, officer or director of UCP, nor does UCP
have any general severance plan or policy.

 

4.10.         ERISA Compliance; Excess Parachute Payments. UCP does not, and
since its inception never has, maintained or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other UCP Benefit
Plan for the benefit of any current or former employees, consultants, officers
or directors of UCP.

  

-16-

 

  

4.11.         Litigation. There is no Action against or affecting UCP or any
subsidiary or any of their respective properties pending or, to the best
knowledge of UCP, currently threatened, which (a) adversely affects or
challenges the legality, validity or enforceability of either of this Agreement
or the Shares or (b) could, if there were an unfavorable decision, individually
or in the aggregate, have or reasonably be expected to result in a UCP Material
Adverse Effect. Neither UCP nor any subsidiary, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.

 

4.12.         Compliance with Applicable Laws. UCP is in compliance with all
applicable Laws, including those relating to occupational health and safety, the
environment, export controls, trade sanctions and embargoes, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a UCP Material Adverse Effect. UCP
has not received any written communication during the past two years from a
Governmental Entity that alleges that UCP is not in compliance in any material
respect with any applicable Law. UCP is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a UCP
Material Adverse Effect. This Section 4.13 does not relate to matters with
respect to Taxes, which are the subject of Section 4.9.

 

4.13.         Contracts. Except as set forth in the SEC Reports, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of UCP taken as a
whole. UCP is not in violation of or in default under (nor does there exist any
condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any Contract to which it is a party or by
which it or any of its properties or assets is bound, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a UCP Material Adverse Effect.

 

4.14.         Title to Properties. UCP has good title to, or valid leasehold
interests in, all of its properties and assets used in the conduct of its
businesses. All such assets and properties, other than assets and properties in
which UCP has leasehold interests, are free and clear of all Liens, except for
Liens that, in the aggregate, do not and will not materially interfere with the
ability of UCP to conduct business as currently conducted. UCP has complied in
all material respects with the terms of all material leases to which it is a
party and under which it is in occupancy, and all such leases are in full force
and effect. UCP enjoys peaceful and undisturbed possession under all such
material leases.

 

4.15.         Intellectual Property. UCP does not own, nor is validly licensed
nor otherwise has the right to use, any Intellectual Property Rights. No claims
are pending or, to the knowledge of UCP, threatened that UCP is infringing or
otherwise adversely affecting the rights of any person with regard to any
Intellectual Property Right.

 

4.16.         Labor Matters. There are no collective bargaining or other labor
union agreements to which UCP is a party or by which it is bound. No material
labor dispute exists or, to the knowledge of UCP, is imminent with respect to
any of the employees of UCP.

  

-17-

 

  

4.17.         Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of UCP and, to the knowledge
of UCP, none of the employees of UCP is presently a party to any transaction
with UCP or any subsidiary (other than for services as employees, officers and
directors), including any Contract or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of UCP, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

4.18.         Internal Accounting Controls. UCP maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. UCP has established disclosure controls and
procedures for UCP and designed such disclosure controls and procedures to
ensure that material information relating to UCP is made known to the officers
by others within those entities. UCP’s officers have evaluated the effectiveness
of UCP’s controls and procedures. Since May31, 2013, there have been no
significant changes in UCP’s internal controls or, to UCP’s knowledge, in other
factors that could significantly affect UCP’s internal controls.

 

4.19.         Solvency. Based on the financial condition of UCP as of the
Closing Date (and assuming that the Closing shall have occurred), (a) UCP’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of UCP’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (b) UCP’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted, including its capital needs,
taking into account the particular capital requirements of the business
conducted by UCP, and projected capital requirements and capital availability
thereof, and (c) the current cash flow of UCP, together with the proceeds UCP
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. UCP does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

 

4.20.         Application of Takeover Protections. UCP has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the UCP’s charter
documents or the laws of its state of incorporation that is or could become
applicable to the Shareholder as a result of the Shareholder and UCP fulfilling
their obligations or exercising their rights under this Agreement, including,
without limitation, the issuance of the Shares and the Shareholder’s ownership
of the Shares.

 

4.21.         No Additional Agreements. UCP does not have any agreement or
understanding with the Shareholder with respect to the Transactions other than
as specified in this Agreement.

  

-18-

 

  

4.22.         Reserved.

  

4.23.         Disclosure. UCP confirms that neither it nor any person acting on
its behalf has provided the Shareholder or their agents or counsel with any
information that UCP believes constitutes material, non-public information
except insofar as the existence and terms of the proposed transactions hereunder
may constitute such information and except for information that will be
disclosed by UCP under a current report on Form 8-K filed within four business
days after the Closing. UCP understands and confirms that the Shareholder will
rely on the foregoing representations and covenants in effecting transactions in
securities of UCP. All disclosure provided to the Shareholder regarding UCP, its
business and the Transactions, furnished by or on behalf of UCP (including UCP’s
representations and warranties set forth in this Agreement) is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

 

4.24.         Certain Registration Matters. Except as set forth in the UCP
Disclosure Letter, UCP has not granted or agreed to grant to any person any
rights (including “piggy-back” registration rights) to have any securities of
UCP registered with the SEC or any other governmental authority that have not
been satisfied.

 

4.25.         Listing and Maintenance Requirements. UCP is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the listing and maintenance requirements for continued listing of the UCP
Stock on the trading market on which the UCP Stock are currently listed or
quoted. The issuance and sale of the UCP Stock under this Agreement does not
contravene the rules and regulations of the trading market on which the UCP
Stock are currently listed or quoted, and no approval of the stockholders of UCP
is required for UCP to issue and deliver to the Shareholder the UCP Stock
contemplated by this Agreement.

 

4.26.         No Undisclosed Events, Liabilities, Developments or
Circumstances. Except as set forth in the UCP Disclosure Letter, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to UCP, its subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, that would
be required to be disclosed by UCP under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by UCP of its common stock and which has not been publicly announced.

 

4.27.         Foreign Corrupt Practices. Neither UCP, nor to UCP’s knowledge,
any director, officer, agent, employee or other person acting on behalf of UCP
has, in the course of its actions for, or on behalf of, UCP (a) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

  

-19-

 

  

ARTICLE V
Deliveries

 

5.1.          Deliveries of the Shareholder.

  

(a)          Concurrently herewith the Shareholder are delivering to UCP and
Kapital this Agreement executed by the Shareholder.

 

(b)          At or prior to the Closing, the Shareholder shall deliver to UCP:

 

(i)          certificate(s) representing the Kapital Stock in the amounts set
forth on Annex A; and

 

(ii)         a duly executed instrument of transfer for transfer by the
Shareholder of the Kapital Stock in the amounts set forth on Annex A to UCP.

 

5.2.          Deliveries of UCP.

  

(a)          Concurrently herewith, UCP is delivering Kapital and to the
Shareholder, a copy of this Agreement executed by UCP.

 

(b)          At or prior to the Closing, UCP shall deliver to Kapital:

 

(i)          a certificate from UCP, signed by its Secretary or Assistant
Secretary, certifying that the attached copies of the UCP Charter, UCP Bylaws
and resolutions of the Board of Directors of UCP approving this Agreement and
the Transactions are all true, complete and correct and remain in full force and
effect;

 

(ii)         a certificate of good standing of UCP dated within five (5)
business days of Closing issued by the Secretary of State of Nevada;

 

(c)          Within 5 business days following the Closing, UCP shall deliver to
the Shareholder certificate representing the Shares issued to the Shareholder as
set forth on Annex A.

 

5.3.          Deliveries of the Kapital Companies.

  

(a)          Concurrently herewith, Kapital is delivering to UCP and the
Shareholder this Agreement executed by the Kapital Companies.

 

(b)          At or prior to the Closing, Kapital shall deliver to UCP a
certificate from Kapital, signed by its authorized officer certifying that the
attached copies of the Kapital Constituent Instruments and resolutions of the
Board of Directors of Kapital approving this Agreement and the Transactions are
all true, complete and correct and remain in full force and effect.

 

(c)          At Closing, Kapital shall deliver to UCP a legal opinion from
Kapital’s legal counsel in Turkey, as required by Section 6.2(i) below.

  

-20-

 

 

ARTICLE VI
Conditions to Closing

 

6.1.          UCP Conditions Precedent. The obligations of the Shareholder and
Kapital to enter into and complete the Closing are subject, at the option of the
Shareholder and the Kapital , to the fulfillment on or prior to the Closing Date
of the following conditions, any one or more of which may be waived by the
Shareholder and Kapital in writing.

 

(a)          Representations and Covenants. The representations and warranties
of UCP contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date. UCP shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by UCP on or prior to the Closing Date. UCP shall
have delivered to the Shareholder and Kapital a certificate, dated the Closing
Date, to the foregoing effect.

 

(b)          Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of Kapital or the Shareholder, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of UCP.

 

(c)          No Material Adverse Change. There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since May
31, 2013 which has had or is reasonably likely to cause a UCP Material Adverse
Effect.

 

(d)          Post-Closing Capitalization. At, and immediately after, the
Closing, the authorized capitalization, and the number of issued and outstanding
shares of the capital stock of UCP shall be as indicated on a schedule to be
delivered by the Parties at or prior to the Closing.

 

(e)          SEC Reports. UCP shall have filed all reports and other documents
required to be filed by it under the U.S. federal securities laws through the
Closing Date.

 

(f)          OTCQB Quotation.UCP shall have maintained its status as a company
whose common stock is quoted on the OTCQB and no reason shall exist as to why
such status shall not continue immediately following the Closing.

 

(g)          No Suspensions of Trading in UCP Stock; Listing. Trading in the UCP
Stock shall not have been suspended by the SEC or any trading market (except for
any suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding UCP) at any time since the date
of execution of this Agreement, and the UCP Stock shall have been at all times
since such date listed for trading on a trading market.

 

(h)          Satisfactory Completion of Due Diligence. Kapital and the
Shareholder shall have completed their legal, accounting and business due
diligence of UCP and the results thereof shall be satisfactory to Kapital and
the Shareholder in their sole and absolute discretion.

  

-21-

 

 

(i)          Deliveries. The deliveries specified in Section 5.2 shall have been
made by UCP.

 

6.2.          Shareholder and Kapital Conditions Precedent.

 

The obligations of UCP to enter into and complete the Closing is subject, at the
option of UCP, to the fulfillment on or prior to the Closing Date of the
following conditions, any one or more of which may be waived by UCP in writing.

 

(a)          Representations and Covenants. The representations and warranties
of the Shareholder and Kapitalcontained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date. The Shareholder and Kapital shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by the
Shareholder and Kapitalon or prior to the Closing Date. The Shareholder and
Kapital shall have each delivered to UCP a certificate, dated the Closing Date,
to the foregoing effect.

 

(b)          Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of UCP, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Kapital Companies.

 

(c)          No Material Adverse Change. There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since June
30, 2013 which has had or is reasonably likely to cause a Kapital Material
Adverse Effect.

 

(d)          Post-Closing Capitalization. At, and immediately after, the
Closing, the authorized capitalization, and the number of issued and outstanding
shares of the capital stock of UCP shall be as indicated on a schedule to be
delivered by the Parties at or prior to the Closing.

 

(e)          Satisfactory Completion of Due Diligence.UCP shall have completed
its legal, accounting and business due diligence of Kapitaland the Shareholder
and the results thereof shall be satisfactory to UCP in its sole and absolute
discretion.

 

(f)          Deliveries. The deliveries specified in Section 5.1 and Section 5.3
shall have been made by the Shareholder and the Kapital Companies, respectively.

 

(g)          Delivery of Audit Report and Financial Statements. Kapital shall
have completed and delivered to UCP the Kapital Financial Statements and shall
have received an audit report from an independent audit firm. The form and
substance of the Kapital Financial Statements shall be satisfactory to UCP in
its sole and absolute discretion.

 

(h)          Audited Financial Statements and Form 10 Disclosure. Kapital shall
have provided UCP and the Shareholder with reasonable assurances that UCP will
be able to comply with its obligation to file a current report on Form 8-K
within four (75) business days following the Closing containing the requisite
financial statements of Kapital.

  

-22-

 

 

ARTICLE VII
Covenants

 

7.1.          Preparation of SEC Filings. UCP shall file, within four (75)
business days of the Closing Date, a current report on Form 8-K and attach as
exhibits all relevant agreements with the SEC disclosing the terms of this
Agreement and other requisite disclosure regarding the Transactions and
including the requisite audited consolidated financial statements of Kapital and
the requisite disclosure regarding Kapital.

 

7.2.          Public Announcements. UCP and Kapital will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press releases or other public statements with respect to this
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

 

7.3.          Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.

 

7.4.          Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

7.5.          Exclusivity. Kapital and the Shareholder shall not (a) solicit,
initiate, or encourage the submission of any proposal or offer from any person
relating to the acquisition of any capital stock or other voting securities of
Kapital, or any assets of Kapital(including any acquisition structured as a
merger, consolidation, share exchange or other business combination), (b)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any person to do or seek any of the
foregoing, or (c) take any other action that is inconsistent with the
Transactions and that has the effect of avoiding the Closing contemplated
hereby. Kapital and the Shareholder shall notify UCP immediately if any person
makes any proposal, offer, inquiry, or contact with respect to any of the
foregoing.

 

7.6.          Furnishing of Information. As long as the Shareholder own the
Shares, UCP covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
UCP after the date hereof pursuant to the Exchange Act. As long as the
Shareholder own the Shares, if UCP is not required to file reports pursuant to
such laws, it will prepare and furnish to the Shareholder and make publicly
available in accordance with Rule 144(c) promulgated by the SEC pursuant to the
Securities Act, such information as is required for the Shareholder to sell
Shares under Rule 144. UCP further covenants that it will take such further
action as the Shareholder or any subsequent holder of Shares may reasonably
request, all to the extent required from time to time to enable such person to
sell Shares without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.

  

-23-

 

  

7.7.          Access. From the date of this Agreement until the Closing Date,
each Party shall permit representatives of any other Party to have full access
to all premises, properties, personnel, books, records (including Tax records),
contracts, and documents of or pertaining to such Party.

 

7.8.          Preservation of Business. From the date of this Agreement until
the Closing Date, each of Kapital and UCP shall operate only in the ordinary and
usual course of business consistent with its past practices, and shall use
reasonable commercial efforts to (a) preserve intact its business organization,
(b) preserve the good will and advantageous relationships with customers,
suppliers, independent contractors, employees and other Persons material to the
operation of its business, and (c) not permit any action or omission that would
cause any of its representations or warranties contained herein to become
inaccurate or any of its covenants to be breached in any material respect.

 

ARTICLE VIII
Miscellaneous

 

8.1.          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

If to UCP, to:

 

14 Wall Street, 20th Floor

New York, NY 10005

Attention: Siva Pillarisetty, CFO/Secretary

Facsimile: 212-618-1705

 

With a copy to:

 

Centarus Legal Services, PC

1821 Walden Office Square, Suite 400, Schaumburg, IL 60173

Attention: Louis Amatucci Esq.

Facsimile: 847-232-3370

 

If to Kapital, to:

 

Kapital Yonetim Hizmet Ve Gayr. Yat. San. Tic. Ltd. Sirketi

 

Dereboyu Caddesi, Uphill Towers

A Block, 17th Floor, Suite:107, Atasehir, 34758, Istanbul-Turkey

Attention: Erdogan Cetin

Facsimile: +90-216-688-0435

 

-24-

 

 

If to the Shareholder at the addresses set forth in Annex A hereto.

 

8.2.          Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
Kapital, UCP and the Shareholder. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to the Shareholder to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Shareholder who then hold any of the Shares.

 

8.3.          Replacement of Securities. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, UCP shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to UCP of
such loss, theft or destruction and customary and reasonable indemnity, if
requested. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, UCP
may require delivery of such mutilated certificate or instrument as a condition
precedent to any issuance of a replacement.

 

8.4.          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Shareholder, UCP and Kapitalwill be entitled to specific performance under this
Agreement. The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

8.5.          Limitation of Liability. Notwithstanding anything herein to the
contrary, each of UCP and Kapitalacknowledges and agrees that the liability of
the Shareholder arising directly or indirectly, under any Transaction Document
of any and every nature whatsoever shall be satisfied solely out of the assets
of the Shareholder, and that no trustee, officer, other investment vehicle or
any other affiliate of the Shareholder or any investor, shareholder or holder of
shares of beneficial interest of the Shareholder shall be personally liable for
any liabilities of the Shareholder.

 

8.6.          Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.

 

8.7.          Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions are fulfilled
to the extent possible.

  

-25-

 

  

8.8.          Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

8.9.          Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Kapital Disclosure Letter and UCP Disclosure Letter, (a)
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.

 

8.10.         Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent the laws of Nevada are mandatorily applicable to
the Transactions.

 

8.11.         Survival. Each of the representations and warranties made herein
by UCP, Kapitaland the Shareholder shall survive the Closing for a period
terminating twenty-four months after the date of the Closing.

 

8.12.         Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of each of the other Parties. Any purported assignment without
such consent shall be void. Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and assigns.

  

[Signature Page Follows]

 

-26-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

  UCP HOLDINGS, INC.       By:     Name: Siva Pillarisetty   Title:
CFO/Secretary/Director       KAPITAL Yonetim Hizmet Ve Gayrimenkul Yatirim
Sanayi Ticaret Ltd. Sirketi       By:     Name: Erdogan Cetin      Title:
President   Address: Dereboyu Caddesi, Uphill Towers, A Block, 17th Floor,
Suite:107, 34758, Atasehir, Istanbul-Turkey       SHAREHOLDER:           Name:
Erdogan Cetin     Address: 14 Wall Street, 20th Floor, Suite:2060,New York,
10005, NY

 

 

 

 

ANNEX A

 

Shareholder of Kapital

  

Name and Address of Shareholder  Number of
Shares of
Kapital Stock
Exchanged   Percentage of
Total Shares of
Kapital Stock   Number of
Shares of
UCP Stock
Received               

Erdogan Cetin

14 Wall Street, 20th Floor, Suite:2060, New
York, 10005, NY-US

   2,040,000,000    51%   36,500,000                                           
                          TOTAL        51%     

 

 

 

 

ANNEX B

 

Definitions

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

 

“Closing” has the meaning set forth in Section 1.2 of this Agreement.

 

“Closing Date” has the meaning set forth in Section 1.2 of this Agreement.

 

“Consent” means any material consent, approval, license, permit, order or
authorization.         

 

“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.

 

“Kapital” has the meaning set forth in the Preamble of this Agreement.

 

“Directed Selling Effort” has the meaning set forth in Section 2.14 of this
Agreement.

 

“Environmental Laws” has the meaning set forth in Section 3.29(c) of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Entity” means any federal, state, local or foreign government or
any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign.

 

“Kapital” has the meaning set forth in the Preamble of this Agreement.

 

“Kapital Benefit Plans” has the meaning set forth in Section 3.7 of this
Agreement.

 

“Kapital Constituent Instruments” means the Certificate of Incorporation and
Memorandum and Articles of Association of Kapital and such other constituent
instruments of Kapital as may exist, each as amended to the date of this
Agreement.

 

“Kapital Disclosure Letter” means the letter delivered from Kapital to UCP
concurrently herewith.

 

“Kapital Financial Statements” has the meaning set forth in the Section 3.15 of
this Agreement.

 

 

 

 

“Kapital Material Adverse Effect” has the meaning set forth in Section 3.1 of
this Agreement.

 

“Kapital Stock” has the meaning set forth in the Background Section of this
Agreement.

 

“Intellectual Property Right” means any patent, patent right, trademark,
trademark right, trade name, trade name right, service mark, service mark right,
copyright and other proprietary intellectual property right and computer
program.

 

“Law” means any statute, law, ordinance, rule, regulation, order, writ,
injunction, judgment, or decree.

 

“Lien” means any lien, security interest, pledge, equity and claim of any kind,
voting trust, stockholder agreement, restrictions on transfer, adverse claims of
any nature, or other encumbrance.

 

 

“Party” has the meaning set forth in the Preamble of this Agreement.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 4.6(a) of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder” has the meaning set forth in the Preamble of this Agreement.

 

“Shares” has the meaning set forth in the Background Section of this Agreement.

 

“Taxes” means all forms of taxation, whenever created or imposed, and whether of
the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

“Transactions” has the meaning set forth in Section 1.2 of this Agreement.

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the Transactions.

 

“UCP” has the meaning set forth in the Preamble of this Agreement.

 

 

 

 

“UCP Benefit Plans” has the meaning set forth in the Section 4.10 of this
Agreement.

 

“UCP Bylaws” means the Bylaws of UCP, as amended to the date of this Agreement.

 

“UCP Charter” means the Articles of Incorporation of UCP, as amended to the date
of this Agreement.

 

“UCP Disclosure Letter” means the letter delivered from UCP to Kapital
concurrently herewith.

 

“UCP Financial Statements” has the meaning set forth in the Section 4.8 of this
Agreement.

 

“UCP Material Adverse Effect” has the meaning set forth in the Section 4.1 of
this Agreement.

 

“UCP Stock” has the meaning set forth in the Background Section of this
Agreement.

 

 

 

 

ANNEX C

 

Accredited Investor Representations

 

Shareholder, indicating that it is an “accredited investor” within the meaning
of Rule 501 under the Securities Act (“Accredited Investor”), further represents
and warrants to UCP as follows:

 

1.Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect
Shareholder’s interests in connection with the transactions contemplated by this
Agreement.

 

2.Such person or entity has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the UCP Stock.

 

3.Such person or entity understands the various risks of an investment in the
UCP Stock and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
UCP Stock.

 

4.Such person or entity has had access to UCP’s publicly filed reports with the
SEC.

 

5.Such person or entity has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding UCP
that such person or entity has requested and all such public information is
sufficient for such person or entity to evaluate the risks of investing in the
UCP Stock.

 

6.Such person or entity has been afforded the opportunity to ask questions of
and receive answers concerning UCP and the terms and conditions of the issuance
of the UCP Stock.

 

7.Such person or entity is not relying on any representations and warranties
concerning UCP made by UCP or any officer, employee or agent of UCP, other than
those contained in this Agreement.

 

8.Such person or entity is acquiring the UCP Stock for such person’s or
entity’s, as the case may be, own account, for investment and not for
distribution or resale to others.

 

9.Such person or entity will not sell or otherwise transfer the UCP Stock,
unless either (a) the transfer of such securities is registered under the
Securities Act or (b) an exemption from registration of such securities is
available.

 

10.Such person or entity understands and acknowledges that UCP is under no
obligation to register the UCP Stock for sale under the Securities Act.

 

11.Such person or entity consents to the placement of a legend on any
certificate or other document evidencing the UCP Stock substantially in the form
set forth in Section 2.14.

 

12.Such person or entity represents that the address furnished on its signature
page to this Agreement and in Annex A is the principal residence if he is an
individual or its principal business address if it is a corporation or other
entity.

 

 

 

 

13.Such person or entity understands and acknowledges that the UCP Stock has not
been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning UCP that has been supplied
to such person or entity and that any representation to the contrary is a
criminal offense.

 

14.Such person or entity acknowledges that the representations, warranties and
agreements made by such person or entity herein shall survive the execution and
delivery of this Agreement and the purchase of the UCP Stock.

 

 

 

 

ANNEX D

 

Non-U.S. Person Representations

 

Shareholder, indicating that it is not a U.S. person, further represents and
warrants to UCP as follows:

 

1.At the time of (a) the offer by UCP and (b) the acceptance of the offer by
such person or entity, of the UCP Stock, such person or entity was outside the
United States.

 

2.No offer to acquire the UCP Stock or otherwise to participate in the
transactions contemplated by this Agreement was made to such person or entity or
its representatives inside the United States.

 

3.Such person or entity is not purchasing the UCP Stock for the account or
benefit of any U.S. person, or with a view towards distribution to any U.S.
person, in violation of the registration requirements of the Securities Act.

 

4.Such person or entity will make all subsequent offers and sales of the UCP
Stock either (x) outside of the United States in compliance with Regulation S;
(y) pursuant to a registration under the Securities Act; or (z) pursuant to an
available exemption from registration under the Securities Act. Specifically,
such person or entity will not resell the UCP Stock to any U.S. person or within
the United States prior to the expiration of a period commencing on the Closing
Date and ending on the date that is one year thereafter (the “Distribution
Compliance Period”), except pursuant to registration under the Securities Act or
an exemption from registration under the Securities Act.

 

5.Such person or entity is acquiring the UCP Stock for Shareholder’s own
account, for investment and not for distribution or resale to others.

 

6.Such person or entity has no present plan or intention to sell the UCP Stock
in the United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the UCP Stock and is not acting as an
underwriter, dealer or other person who participates, pursuant to a contractual
arrangement, in the distribution of the securities offered or sold in reliance
on Regulation S.

 

7.Neither such person or entity, its affiliates nor any person acting on behalf
of such person or entity, has entered into, has the intention of entering into,
or will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the UCP Stock at any time after the Closing
Date through the Distribution Compliance Period except in compliance with the
Securities Act.

 

8.Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the UCP substantially in the form set forth in
Section 2.14.

 

9.Such person or entity is not acquiring the UCP Stock in a transaction (or an
element of a series of transactions) that is part of any plan or scheme to evade
the registration provisions of the Securities Act.

 

 

 

 

10.Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.

  

11.Such person or entity has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the UCP Stock.

  

12.Such person or entity understands the various risks of an investment in the
UCP Stock and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
UCP Stock.

  

13.Such person or entity has had access to UCP’s publicly filed reports with the
SEC.

  

14.Such person or entity has been furnished during the course of the
transactions contemplated by this Agreement with all other public information
regarding UCP that such person or entity has requested and all such public
information is sufficient for such person or entity to evaluate the risks of
investing in the UCP Stock.

  

15.Such person or entity has been afforded the opportunity to ask questions of
and receive answers concerning UCP and the terms and conditions of the issuance
of the UCP Stock.

  

16.Such person or entity is not relying on any representations and warranties
concerning UCP made by UCP or any officer, employee or agent of UCP, other than
those contained in this Agreement.

  

17.Such person or entity will not sell or otherwise transfer the UCP Stock,
unless either (A) the transfer of such securities is registered under the
Securities Act or (B) an exemption from registration of such securities is
available.

  

18.Such person or entity understands and acknowledges that UCP is under no
obligation to register the UCP Stock for sale under the Securities Act.

  

19.Such person or entity represents that the address furnished on its signature
page to this Agreement and in Annex A is the principal residence if he is an
individual or its principal business address if it is a corporation or other
entity.

  

20.Such person or entity understands and acknowledges that the UCP Stock have
not been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning UCP that has been supplied
to such person or entity and that any representation to the contrary is a
criminal offense.

  

21.Such person or entity acknowledges that the representations, warranties and
agreements made by such person or entity herein shall survive the execution and
delivery of this Agreement and the purchase of the UCP Stock.

 

 

 

